Citation Nr: 0112999	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for a postoperative 
left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which, inter alia, denied an 
increased rating for arthritic changes to the left knee, then 
evaluated as 10 percent disabling.  After the appeal was 
perfected, pursuant to a November 1998 rating, the rating for 
the left knee disability was increased to a 20 percent 
disablement. However, that subsequent increase did not 
constitute a full grant of the benefit sought, and the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

This appeal also concerns an August 1999 rating determination 
that denied entitlement to service connection for PTSD.  

In June 1998, the veteran withdrew her appeal for an 
increased rating for a right knee condition.


FINDINGS OF FACT

1.  By a decision dated in February 1999, the Board denied 
entitlement to service connection for PTSD because there was 
no competent evidence that the veteran had PTSD.

2.  Since February 1999, the veteran has submitted new lay 
and medical evidence, some of which is new and material, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The post operative residuals of left knee disability are 
manifested by pain and tenderness with swelling and effusion 
also reported, consistent with moderate impairment.  

4.  She also has arthritis of the left knee with some 
limitation of motion, but less than compensable in degree.  


CONCLUSIONS OF LAW

1.  The February 1999 Board decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 7103 
(West 1991); 38 C.F.R. § 20.1100 (2000). 

2.  New and material evidence to reopen the claim for service 
connection for PTSD has been received.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The criterion for an evaluation in excess of 20 percent 
for post operative left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), 
Diagnostic Code 5257 or 5258 (2000).

4.  The criterial for a separate rating of 10 percent for 
arthritis of the left knee is met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Code 5010-5003 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

By decision of February 24, 1999, the Board denied 
entitlement to service connection for PTSD.  Unless the 
Chairman of the Board orders reconsideration, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 1991 
& Supp. 2000); 38 C.F.R. § 20.1100(a) (2000).  The law 
provides that the prior Board decision cannot be modified 
unless evidence submitted in support of the veteran's claim 
to reopen is "new and material" pursuant to 38 U.S.C.A. § 
5108 (West 1991).

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The Board is mindful that the RO implicitly determined that 
new and material evidence had been submitted; following that 
determination, the RO denied the claim because it was not 
well grounded because a nexus between PTSD and service had 
not been demonstrated.  

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereinafter "VCAA") became effective.  This 
liberalizing legislation is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It bears emphasis, however, that the VA shall not 
reopen a claim that has been previously disallowed except 
when new and material evidence has been presented.

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a) 
(2000). 

The evidence of record at the time of the February 1999 Board 
determination consisted of the veteran's service medical 
records as well as clinical records, which failed to include 
a diagnosis of PTSD. 

In the context of the current claim, medical evidence of PTSD 
has been submitted along with a medical opinion linking the 
condition to the claimed rape incident in service.  

In February 1996, VA revised its procedure concerning the 
evaluation of PTSD claims.  Under Change 49 to VA 
Adjudication Procedure Manual, M21-1 [hereinafter Manual M21-
1], "alternative sources" may provide credible evidence of a 
noncombat stressor in PTSD claims based on personal assault.  
Manual M21-1, Part III 5.14c, provides guidance on the types 
of evidence that may serve as "credible supporting evidence" 
for establishing service connection of PTSD which allegedly 
was precipitated by a personal assault during military 
service.  See Manual M21-1, Part III, Change 49, 5.14 (Feb. 
20, 1996).

Paragraph 5.14c(5), Part III, of the VA Adjudication 
Procedure Manual M21-1 (February 20, 1996), states, with 
respect to claims based upon a personal assault: "The service 
record may be devoid of evidence because many victims of 
personal assault, especially sexual assault and domestic 
violence, do not file official reports either with military 
or civilian authorities.  Therefore, development to [sic] 
alternative sources for information is critical."  A list of 
possible alternative sources is provided.  Included among the 
sources are statements from confidants, such as fellow 
service members.  See also Patton v. West, 12 Vet. App. 272 
(1999).

When the case was previously decided in February 1999, the 
claim failed because the evidence did not demonstrate a 
diagnosis of PTSD.  The evidence recently submitted 
establishes the diagnosis.  Under the circumstances, the 
Board believes that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In other words, the evidence constitutes new and 
material evidence, and the veteran's claim has therefore been 
reopened subject to the instructions set forth in the Remand 
section of this decision.  Moreover, the Board is of the 
opinion that additional development is warranted vis-à-vis 
the PTSD claim pursuant to the VCAA.

Left Knee

This appeal arises out of the veteran's claim that she should 
be assigned a higher rating for her service-connected left 
knee, presently rated as 20 percent disabling. 

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate her claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, the veteran has 
been provided with a VA examination as recent as November 
1998, and there are recent VA outpatient treatment records as 
well.  There is no indication in the record that there are 
any pertinent outstanding treatment records.  As such, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

Service medical records reflect that the veteran underwent 
patellar tendon realignment surgery in June 1976.  She had a 
post surgical history of left knee subluxation.  No 
ligamentous laxity was appreciated on examination in October 
1996, but there was significant soft tissue swelling without 
joint effusion.

After a comprehensive review of the record, the Board is of 
the further opinion that the medical history of this 
disability for the pertinent period is otherwise fairly 
summarized by the VA medical opinion memorandum dated in 
November 1998.  During the examination, the veteran 
complained of pain in the left knee, focused in the kneecap 
area, with flare-ups about once a week.  She reported the 
knee would swell on flare-ups and could lock.  She used ice 
and analgesics.  Objectively, her gait was normal except for 
mild genu valgus, and she was without any limp.  There was 
some mild chronic swelling over the left medial patellar 
area.  The left knee showed no increased heat or erythema.  
There was mild to moderate tenderness to palpation of the 
medial jointline of the left knee.  The knee was stable to 
drawer and collateral ligament testing.  McMurray's was 
negative.  On active range of motion, there was no objective 
evidence of pain as the veteran performed active flexion and 
extension of the knee.  Active flexion was to 118 degrees, 
with passive flexion to 112 degrees.  Active and passive 
extension was to 0 degrees.  The veteran had a pain when she 
got into a deep knee bend.  She was able to run in place but 
complained of pain; however, objective manifestations were 
absent.  X-rays revealed mild to moderate degenerative 
arthritis but no demonstrable fracture.  There was small 
joint effusions, unchanged from 1997.  Diagnosis was 
degenerative joint disease of the left knee.  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for such joint if it 
is a major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of 
flexion of the leg to 30 degrees is rated as 20 percent 
disabling; to 45 degrees is rated as 10 percent disabling; 
and to 60 degrees is rated as 0 percent disabling.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of 
extension of the leg to 15 degrees is rated as 20 percent 
disabling; to 10 degrees is rated as 10 percent disabling; 
and to 5 degrees or less is rated as noncompensably 
disabling.

For other impairment of the knee with recurrent subluxation 
or lateral instability, a 10 percent evaluation is provided 
where there is slight impairment.  For moderate impairment, a 
20 percent evaluation is warranted.  For severe impairment, a 
30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Under Diagnostic Code 5258, evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint will warrant a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of a semilunar 
cartilage, when symptomatic, is rated 10 percent.  38 C.F.R. 
§ 4.71a, Code 5259.  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2000).

Here, the left knee was not capable of full flexion.  Since 
flexion is to 118 degrees, the amount of limitation is 
noncompensable.  However, under Diagnostic Code 5010-5003 a 
10 percent rating may be assigned when arthritis is present. 
The Board regards the 10 percent rating as adequate to also 
embrace the veteran's pain and any limitation of motion 
involved here.  There is no credible evidence that pain on 
use of the joint restricts motion to such an extent that the 
criteria for a rating higher than 10 percent would be 
justified based on arthritis with limitation of motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

However, the entire range of the veteran's symptomatology, 
i.e. effusion or swelling and the fact that the knee could 
lock on flare-ups which occurred about once a week, is not 
contemplated by the rating for arthritis and limitation of 
motion.  Therefore, the veteran is entitled to a separate 
rating for her impairment not covered by arthritis and 
limitation of motion.  In this case the RO had assigned 20 
percent under 5228.  

Diagnostic Code 5257 provides for impairment associated with 
lateral instability or recurrent subluxation.  In this case 
there is a history of subluxation.  The veteran's symptoms 
include some tenderness, swelling, and effusion.  On 
examination she exhibits satisfactory function of the knee, 
although she complains of pain  when running in place.  The 
Board resolves reasonable doubt in favor of the veteran and 
concludes that moderate impairment is met under Diagnostic 
Code 5257, or 5258, and that a separate 20 percent rating is 
for application.  It is clear, however, that severe 
impairment as required under Code 5257 is not present.  

There is no competent evidence of record which indicates that 
the veteran's left knee has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is reopened.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision. 

A rating in excess of 20 percent for post operative residuals 
of a left knee disability is denied.

A separate rating of 10 percent for arthritis of the left 
knee is granted and to this extent the appeal is allowed 
subject to regulations governing the payment of monetary 
awards.  

REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  The 
VA's duty to assist the veteran includes the obligation to 
obtain pertinent service records, the existence of which has 
been called to its attention.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Ivy v. Derwinski, 2 Vet. App. 320 (1992), 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The veteran maintains that she was coerced into sex with her 
recruiter; that she was raped on two occasions during 
advanced infantry training; that she was forced to have sex 
with friends of her first husband; and that she was raped by 
her first husband.  The veteran also contends that while 
stationed in Germany during military service in 1978 she 
filed sexual harassment complaints, and she also was the 
subject of disciplinary proceedings at that time.  In 
accordance with the VCAA, another attempt to obtain copies of 
all relevant records should be made. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  After obtaining any necessary 
release, the RO should make another 
effort to obtain all of the veteran's 
service personnel records, including any 
records that might show any record of 
adverse disciplinary action during her 
entire period of service as well as 
copies of any sexual harassment 
complaints she filed with the Judge 
Advocate Corps and/or race relations 
office while she was assigned to the 
Headquarters Company of the 440th Signal 
Battalion, together with copies of any 
investigations conducted.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.  

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  

If the expanded military record supports 
that a personnel assault or rape occurred 
or that behavioral changes were 
manifested indicative of such a stressor, 
then the RO should arrange for the 
veteran to be examined by a VA 
psychiatrist.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record.  The examiner should then be 
asked to determine (1) whether the 
diagnostic criteria for PTSD under DSM IV 
have been satisfied and (2) whether there 
is a nexus between PTSD symptomatology 
and one or more of the inservice 
stressors found to be established by the 
RO.   A detailed rationale for all 
opinions expressed should be provided.  
The claims folder, or copies of all 
pertinent records, must be made available 
to the examiner for review.  

3.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.  If the determination remains 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

No action is required of the veteran until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters 

the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



